Name: Commission Regulation (EC) No 1578/98 of 22 July 1998 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 in the raw tobacco sector as regards the allocation of supplementary production quotas and amendments to cultivation contracts for the 1997 harvest in Italy
 Type: Regulation
 Subject Matter: Europe;  plant product;  production
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 206/1923. 7. 98 COMMISSION REGULATION (EC) No 1578/98 of 22 July 1998 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 in the raw tobacco sector as regards the allocation of supplementary production quotas and amendments to cultivation contracts for the 1997 harvest in Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), as last amended by Regulation (EC) No 2595/97 (2), and in particular Articles 7 and 11 thereof, Whereas the detailed rules for the application of the premium system and the quota system for raw tobacco were laid down respectively by Commission Regulation (EEC) No 3478/92 (3), as last amended by Regulation (EC) No 842/98 (4), and Commission Regulation (EC) No 1066/95 (5), as last amended by Regulation (EC) No 1135/98 (6); Whereas account should be taken of the exceptional circumstances in tobacco production regions in Italy during the 1997 harvest as a result of which some of the production-quota certificates allocated could not be used; Whereas Italy should therefore be permitted to allocate supplementary quota certificates for the difference between the quantities actually delivered and the guarantee threshold for a given variety group; Whereas deliveries of raw tobacco under a production quota received by an Italian producer under a reallocation of supplementary quotas should be eligible for the premium; whereas the parties to a cultivation contract should consequently be allowed to increase the quantities originally specified in that contract up to the limit of the production quota; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Article 14a(2) of Regulation (EC) No 1066/95 is hereby replaced by the following: 2. Notwithstanding paragraph 1, in respect of the 1997 harvest, the competent authority in Italy may, within the limits of the guarantee threshold set for a given variety group and after ascertaining that all de- liveries of this variety group have been made in ac- cordance with Article 9 of Regulation (EEC) No 3478/92, reallocate supplementary quota certificates corresponding to the unused quota. The competent authority in Italy shall allocate these supplementary quota certificates for each variety group to producers who:  have previously received quota certificates for the relevant variety in respect of the 1997 harvest,  still have surplus production after delivery of all the quantities covered by their cultivation contract. Article 2 Article 2(7) of Regulation (EEC) No 3478/92 is hereby replaced by the following: 7. In respect of the 1997 harvest, the parties to a cultivation contract in Italy may increase by means of a written amendment the quantities initially specified in the contract, provided the following requirements are met: (a) the producer has been issued with a supplement- ary production-quota certificate under Article 14a(2) of Commission Regulation (EC) No 1066/95 (*); (b) the amendment specifies the producers surplus production at the locations and for the harvest covered by the contract; (c) the amendment is submitted for registration to the competent authority before 22 August 1998. (*) OJ L 108, 13. 5. 1995, p. 5. Article 3 This Regulation shall enter into force on the day follow- ing its publication in the Official Journal of the European Communities. (1) OJ L 215, 30. 7. 1992, p. 70. (2) OJ L 351, 23. 12. 1997, p. 11. (3) OJ L 351, 2. 12. 1992, p. 17. (4) OJ L 120, 23. 4. 1998, p. 8. (5) OJ L 108, 13. 5. 1995, p. 5. (6) OJ L 157, 30. 5. 1998, p. 102. ¬ ¬EN Official Journal of the European CommunitiesL 206/20 23. 7. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1998. For the Commission Franz FISCHLER Member of the Commission